       Case 1:20-cv-02502-CAP-JSA Document 9 Filed 06/19/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RICHARD CARRUTHERS,

Plaintiff,

v.
                                               Case No: 1:20-cv-02502-CAP-
LAKEVIEW LOAN SERVICING,                       JSA
LLC., ASSIGNEE OF LOAN CARE
SERVICING, INC. VIA MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC. AS NOMINEE FOR
IMPAC MORTGAGE CORP. DBA
CASHCALL MORTGAGE, LOAN
CARE SERVICING CENTER, INC.,
DBA LOAN CARE LOANCARE, LLC
DBA LOANCARE1, JAMES E.
ALBERTELLI, P.A. DBA
ALBERTELLI LAW AND ALAW, et
al.

      Defendants.


      LAKEVIEW LOAN SERVICING, LLC AND LOANCARE LLC’S
    RESPONSE IN OPPOSITION TO RICHARD CARRUTHER’S MOTION
                       TO STRIKE ANSWER


1
  The style of the Complaint incorrectly identifies Lakeview Loan Servicing, LLC
as an assignee of LoanCare, LLC who is also incorrectly named as a Defendant in
this action and is erroneously identified “Loan Care Servicing Center, Inc., DBA
Loan Care Loancare, LLC DBA Loancare”. LoanCare, LLC does not operate
under the name “Loan Care Servicing Center” and submits that no such
independent entity exists.
                                       1
      Case 1:20-cv-02502-CAP-JSA Document 9 Filed 06/19/20 Page 2 of 6




      COME NOW, Lakeview Loan Servicing, LLC, (“Lakeview”), and

LoanCare, LLC (“LoanCare”, collectively Lakeview and LoanCare are referred to

as “Defendants”), Defendants in the above-styled action, and would respond in

opposition to Plaintiff Richard Carruthers’ Motion to Strike the Answer of

Lakeview Loan Servicing, LLC and Loancare, LLC (the “Motion”) [Doc. 6] as

follows:

                           PROCEDURAL HISTORY

      This action was originally filed the Superior Court of Spalding County,

Georgia on October 9, 2019. [Doc. 1-1] at p. 5. The entire state Court record [Doc.

1-1] shows that the Superior Court never issued any summons for any Defendant.

Defendants filed an Answer to the action on November 20, 2019 [Doc. 3] and a

Motion for Judgment on the Pleadings on April 10, 2020 [Doc. 5]. In response to

the Motion for Judgment on the Pleadings, the Plaintiff moved to strike the

Defendants’ Answer and for entry of a default judgment. [Doc. 6]. In support of his

motion, the Plaintiff argued that the Defendants were served on October 11, 2019,

and did not file their Answer within thirty days of service. Id. This is incorrect and

the Motion should be denied.




                                          2
      Case 1:20-cv-02502-CAP-JSA Document 9 Filed 06/19/20 Page 3 of 6




              ARGUMENT AND CITATION OF AUTHORITY

      Since this action was just removed from state court, state law provides the

exclusive means for service of process prior t removal. Pursuant to O.C.G.A. 9-11-

4(a), “[u]pon the filing of the complaint, the clerk shall forthwith issue a summons

and deliver it for service.” While there appears to be returns of service showing

that Lakeview and LoanCare were served on October 11, 2019, there has never

been a summons issued as to any Defendant in this action by the Clerk of the

Superior County of Spalding County. See generally [Doc. 1-1]. Thus, since no

summons was issued, service has not been properly perfected against Lakeview

and LoanCare and the Answer filed on November 20, 2019 is timely and should

remain of record.

      Further, the Plaintiff’s request for default judgment should be denied

because the requirements to obtain a default judgment not been satisfied. O.C.G.A.

§ 9-11-55(a) provides that “If in any case an answer has not been filed within the

time required by this chapter, the case shall automatically become in default unless

the time for filing the answer has been extended as provided by law.” Defendants

must file an Answer “within 30 days after the service of the summons and

complaint upon him.” O.C.G.A. § 9-11-12(a). Here, since no summons have been

issued by the Court, service has not been perfected against Lakeview and Loancare

                                         3
      Case 1:20-cv-02502-CAP-JSA Document 9 Filed 06/19/20 Page 4 of 6




and the statutory time to file an answer has not started to run. The Answer filed on

November 20, 2020, was therefore timely.

                                  CONCLUSION

      Based on the foregoing, LoanCare and Lakeview respectfully request that

this Court deny the Plaintiff’s Motion to Strike.

      Respectfully submitted, this 19th day of June, 2020.

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)
                                       RUBIN LUBLIN, LLC
                                       3145 Avalon Ridge Place, Suite 100
                                       Peachtree Corners, GA 30071
                                       (678) 281-2730 (Telephone)
                                       (404) 921-9016 (Facsimile)
                                       bchaness@rlselaw.com

                                       Attorney for LoanCare, LLC and Lakeview
                                       Loan Servicing, LLC




                                          4
      Case 1:20-cv-02502-CAP-JSA Document 9 Filed 06/19/20 Page 5 of 6




                           FONT CERTIFICATION

      The undersigned counsel for Defendants hereby certifies that the within and

foregoing was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).

      Respectfully submitted, this 19th day of June 2020.

                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar No. 720572)




                                        5
      Case 1:20-cv-02502-CAP-JSA Document 9 Filed 06/19/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that I have, this day served the all parties with the within and

foregoing by placing a true and correct copy of same in the United States Mail,

with first-class prepaid postage affixed thereto, properly addressed as follows:

      Richard Carruthers
      23 Stillwater Trace
      Griffin, Georgia 30223

      Cory P. Sims
      100 Galleria Parkway, Suite 960
      Atlanta, Georgia 30339

      This 19th day of June, 2020.

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)




                                          6
